Citation Nr: 0932247	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for gout of the 
ankles/feet.  

3.  Entitlement to service connection for a gastric ulcer, to 
include as secondary to gout of the feet.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The May 2006 rating decision, 
in pertinent part, granted service connection for 
hypertension, assigning a noncompensable rating.  The 
Veteran's disagreement with the rating assigned led to this 
appeal.  See 38 C.F.R. § 20.201.  The Veteran subsequently 
perfected an appeal of the issue.  See 38 C.F.R. § 20.200.

The April 2008 rating decision denied service connection for 
gout of the feet and for a gastric ulcer.  The Veteran 
appealed this decision to the Board, and the case was 
referred to the Board for appellate review.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in April 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  The Veteran's service-connected hypertension requires 
continuous medication, and it has been manifested by 
diastolic readings of 100 as well as systolic readings of 160 
or greater, which, while not predominate, have necessitated 3 
antihypertensive medications for control; his diastolic blood 
pressures more nearly predominate 100 or greater; his 
hypertension has not been manifested by diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  

3.  The service treatment records show that the Veteran was 
diagnosed with possible tendonitis in the right ankle region; 
there is post-service medical evidence of a diagnosis of gout 
in the same area of the right ankle less than three years 
after service; and the weight of the competent evidence links 
a current diagnosis of gouty arthritis of his right ankle to 
the Veteran's in-service complaint of pain in the same area 
experienced during the latter part of his 24 years of active 
service.  

4.  There is no medical evidence of a diagnosis of gout or 
gouty arthritis of either foot or left ankle within one year 
of service; the preponderance of the evidence is against a 
nexus between gout or gouty arthritis of either foot or left 
ankle and any incident of or finding recorded during service.

5.  The evidence of record indicates that since 2002 the 
Veteran has taken non-steroidal anti-inflammatory drugs 
(NSAIDs) for the treatment of gout of the left ankle; a 
gastric ulcer was diagnosed in 2007, approximately 3 years 
post-service; there is competent evidence that links a 
current diagnosis of a gastric ulcer to the treatment of the 
Veteran's service-connected gouty arthritis of the right 
ankle.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
10 percent for hypertension, but no more than 10 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2008). 

2.  Service connection for gouty arthritis of his right ankle 
is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).  

3.  Service connection for gout or gouty arthritis of either 
foot or left ankle is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

4.  Service connection for gastric ulcer disease secondary to 
gouty arthritis of the right ankle is warranted.  38 U.S.C.A. 
§§ 1110, 1131, (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, service connection has been granted for gouty 
arthritis of the right ankle and a gastric ulcer on a 
secondary basis.  The instant Board decision also grants a 10 
percent rating for the Veteran's hypertension.  As to the 
remaining claims on appeal, service connection for gout of 
the feet and left ankle and a rating in excess of 10 percent 
for hypertension, the Board finds that VA has met these 
duties with regard to these claims.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  The Veteran was issued VCAA notification 
letters in August 2005, November 2007, and December 2007 
which informed him about the information and evidence not of 
record that is necessary to substantiate his claims; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  Additionally, the March 2006 Dingess letter, as 
well as the November and December 2007 VCAAA letters, 
provided notice regarding the establishment of a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter listed types 
of evidence that the Veteran should tell VA about or give to 
VA that may affect how VA assigned the disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the Veteran.  
The letters also informed the Veteran that when a disability 
is service connected a disability rating is assigned and 
that, depending on the disability involved, VA assigns a 
rating from 0 to 100 percent, and that VA uses a schedule for 
evaluating disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2005 and November 2007 VCAA letters were issued before 
the respective rating decisions on appeal; therefore, they 
were timely.  Additionally, the Dingess notice was timely on 
all three claims.  

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

However, in this case, since the claim for an initial 
increased rating for the Veteran's hypertension is a 
downstream issue from that of service connection, and proper 
VCAA notice was provided the claim for service connection, 
Vazquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private treatment records, 
and examinations.  This evidence includes nexus opinions 
regarding the claim for service connection for gout of the 
feet/ankles.  Such evidence, when considered with the 
remaining relevant evidence of record, is sufficient to 
resolve the service connection claim on appeal.  Thus, there 
is no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical 
evidence of record, to include a VA examination, is also 
adequate to rate the Veteran's hypertension.  There is no 
duty to provide another examination or medical opinion with 
respect to this latter claim.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claims for an 
increased rating and for service connection at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned hypertension by seeking appellate review of the RO's 
initial evaluation because of his dissatisfaction with it as 
being too low.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (noting distinction between claims stemming from an 
original rating versus increased rating); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing 
aspects of a claim for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Diagnostic Code (DC) 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to DC 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to DC 7101 provides that 
hypertension is to be rated separately from hypertensive 
heart disease and other types of heart disorders.  38 C.F.R. 
§ 4.104.

Factual Background:  Increased Rating

The Veteran's service separation examination in April 2004 
showed that his blood pressure was 141/98, but on a second 
machine it was 126/72.  It was noted in an April 2004 Report 
of Medical Assessment and a Report of Medical Examination 
that he was treated for high blood pressure, but at that time 
it was stable and well controlled with Norvasc.  

Shortly after retirement from service, in March 2005, it was 
recorded in a federal hospital treatment record that the 
Veteran's blood pressure was 130/88.  

In December 2005 the Veteran had a hypertension VA 
examination.  His blood pressure readings on his right arm 
were 164/92 when sitting and 160/90 when standing; the 
readings on his left arm were 160/90 and 162/96, and later it 
was 146/90.  The EKG and chest X-ray were normal.  He 
reported continuing to take Norvasc since being prescribed it 
in service.  

In a March 2007 VA treatment record, his blood pressure was 
150/100; on another day in March 2007 it was 126/82.  In an 
April 2007 private treatment record, it was 125/85.  A 
November 2007 VA treatment record showed his blood pressure 
was 118/88.  

In his January 2008 substantive appeal (VA Form 9), the 
Veteran cited to his December 2005 VA examination in which he 
met the requirements for a 10 percent rating.  He also 
reported that he had been taken off Norvasc and was currently 
taking lisinopril and hydrochlorotiazide; this is evidenced 
in a January 2006 private medical record as well as an 
October 2006 VA treatment record.  

An April 2008 VA treatment record noted the Veteran's 
hypertension was uncontrolled; his blood pressure was 150/94 
and 152/100.  The physician re-prescribed Norvasc.  June 2008 
VA treatment records showed his blood pressure at 125/87 and 
110/70.  

In a July 2008 statement, the Veteran alleged that his 
systolic blood pressure would still be 160 or higher, as it 
was in the December 2005 VA examination, if it had not been 
for his VA physician changing his hypertension medications.  

In a December 2008 hypertension VA examination, his blood 
pressure readings were 152/94, 148/96, and 148/94.  The 
Veteran reported that he was currently taking three 
medications to control his hypertension.  

Analysis:  Increased Rating

The blood pressure readings taken upon the December 2005 VA 
examination as well as readings in March 2007 and April 2008 
show that the Veteran has had readings of 100mm diastolic as 
well as 160mm systolic or more.  Additionally, at various 
times he has had to change and to increase medications in 
order to keep his hypertension under control.  He was started 
on one anti-hypertensive drug and a second and later a third 
drug were added to treat his hypertension.  Thus, it is 
evident that the Veteran's service-connected hypertension 
requires continuous medication, and it has been manifested by 
diastolic readings of 100 as well as systolic readings of 160 
or greater, which, while not predominant, have necessitated 3 
antihypertensive medications for control.  Under these 
circumstances, and with consideration of 38 C.F.R. § 4.7, the 
Board finds that the Veteran's diastolic blood pressures more 
nearly approximate 100 or greater.  There is no medical 
evidence to show that his hypertension has been manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Therefore, a 10 percent 
rating, but no more than 10 percent, is warranted.  See 38 
C.F.R. § 4.104, DC 7101.  
As the preponderance of the evidence is against a rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not applicable to this aspect of the appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not show that the Veteran's hypertension is manifested by 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the Veteran that hypertension causes marked 
interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for consideration of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Law and Regulations:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background and Analysis:  Gout

The Veteran's service treatment records showed that in 
September 1983 he complained of right leg pain.  He reported 
twisting his right ankle playing basketball; he was diagnosed 
as having a right ankle sprain.  

In June 2002 the Veteran complained of pain below his right 
ankle.  He reported that the pain began in April 2001, and 
that it hurt when he stood for long periods of time and when 
he walked unless he took Motrin for the pain.  The examiner 
found that his ankle pain was possibly tendonitis.  In a 
February 2004 Report of Medical Assessment, the Veteran 
reported having tendonitis.  

In December 2005 the Veteran underwent a bilateral foot 
examination, and he was diagnosed as having plantar fasciitis 
that seemed to be resolving.  He reported that the pain began 
in 2000 when he was subjected to a 19 mile march with a full 
pack.  The Veteran is service connected for right foot 
plantar calcaneal spur.  

In an August 2006 VA treatment record, the Veteran complained 
of pain in the outer aspect of his right foot.  In March 2007 
the Veteran received treatment for an acute exacerbation of 
gout in his left big toe.  The Veteran had swelling, redness, 
and difficulty walking.  The physician noted his past medical 
history of tendonitis of the right foot.  

In a November 2007 statement, the Veteran claimed that gout 
began in service and that it was not diagnosed at that time.  
The Veteran reported that VA diagnosed him as having gouty 
arthritis in March 2007, and that he was prescribed naproxen 
and allopurinol.  The pain started in his right ankle and 
spread to his right and left big toes.  In his April 2008 
notice of disagreement, the Veteran stated that in service he 
was incorrectly diagnosed as having possible tendonitis.  

In August 2008, the Veteran sought VA treatment after a gout 
attack.  The physician reviewed his service treatment records 
and noted his June 2002 complaint of right ankle pain and 
diagnosis of possible tendonitis.  He also noted the 
Veteran's March 2007 VA treatment during which his same 
complaint of right ankle pain was diagnosed as gout and had 
responded to Indocin orally.  The physician concluded that 
the Veteran's gouty arthritis of his right ankle is probably 
related to the right ankle pain that he experienced in 
service.  

Upon a December 2008 VA feet examination, neither foot had 
evidence of painful motion, swelling, instability or abnormal 
weight bearing; however, the left foot had tenderness and 
weakness.  Neither foot had radiological evidence of an acute 
osseous injury or bony erosion but there was minimal 
degenerative change and bunions on the first 
metatarsophalangeal joint of each foot.  The left foot had a 
small posterior calcaneal spur.  The Veteran was diagnosed as 
having gout that had significant occupational effects.  The 
physician noted that the Veteran's gout was improving overall 
with use of medications, albeit he had given a history of two 
or more attacks annually.  He was also diagnosed as having 
Achilles tendonitis on his left foot.  The physician reviewed 
private and VA medical records, but he did not review the 
Veteran's service treatment records.  The physician stated 
that gout is a monoarticular arthritis that is typic[ally] 
episodic resulting from inadequate purine metabolism.  He 
opined that although a delay in diagnosis may have occurred, 
gout itself was not likely caused by the Veteran's military 
service.  

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes the August 2008 VA physician's opinion.  Evidence 
against his claim includes the December 2008 VA examination.  
When evaluating these opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The August 2008 VA physician, after reviewing the Veteran's 
service treatment records, concluded that the right ankle 
condition for which he sought treatment in service in June 
2002 was the same condition (gouty arthritis) for which he 
received VA treatment less than five years later in March 
2007.  The physician noted that the service records contained 
a diagnosis of possible tendonitis and that VA eventually 
diagnosed the same complaint as gout.  (Emphasis added.)  
Although the December 2008 VA examiner acknowledged that a 
delay in diagnosis may have occurred, he opined that gout was 
not likely caused from military service as it typically 
results from inadequate purine metabolism.  However, there is 
no indication that this latter examiner reviewed the service 
treatment records.  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the Board finds both opinions 
were supported by a rationale but only the August 2008 VA 
physician's opinion reflects a full review of all medical 
evidence of record, including the Veteran's service treatment 
records.  There is no other factor apparent that lends 
greater weight to either opinion.  Accordingly, the Board 
finds that the opinion of the August 2008 VA examiner is of 
greater probative value than the opinion by the December 2008 
VA physician.

In summation, the evidence of record indicates that the 
Veteran was diagnosed as having possible tendonitis in the 
right ankle region.  There is post-service medical evidence 
of a diagnosis of gout in the same area of the right ankle 
less three years after service, and the weight of the 
competent evidence links a current diagnosis of gouty 
arthritis of his right ankle to the Veteran's in-service 
complaint of pain in the same area experienced during the 
latter part of his 24 years of active service.  In view of 
the foregoing, the Board finds that service connection for 
gouty arthritis of the right ankle is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

There is no medical evidence of a diagnosis of gout or gouty 
arthritis of either foot or left ankle during or within one 
year of service.  There is no competent evidence of a nexus 
between gout or gouty arthritis of either foot or left ankle 
and any incident of or finding recorded during service.  The 
only competent opinion that specifically addresses this 
question weighs against the contended causal relationship.  
Accordingly, service connection for gout or gouty arthritis 
of either foot or left ankle is not warranted.  As the 
preponderance of the evidence is against this aspect of the 
appeal, the benefit of the doubt doctrine is not applicable 
and the claim for service connection for gout or gouty 
arthritis of either foot or left ankle must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis:  Gastric Ulcer

The service treatment records showed that in February 2004 
the Veteran reported a history of frequent heartburn and 
indigestion.  In March 2005 the Veteran was seen at the naval 
hospital for a follow-up appointment for acid reflux.  A 
December 2005 VA examination diagnosed him as having erosive 
esophagitis with gastroesophageal reflux disease and hiatal 
hernia for which he is service connected.  
In February 2006, an esophagogastroduodenoscopy (EGD) 
confirmed that the Veteran had erosive esophagitis with 
hiatal hernia; he did not have ulcers.  

In October 2007, a private physician performed an EGD that 
found the Veteran had gastric ulcer disease and mild 
duodenitis.  However, he had another procedure done in 
December 2007 in which no ulcers were found; he was diagnosed 
as having duodenitis.  

In a December 2007 statement, the Veteran claimed that his 
gastric ulcer began in 1999 in service and that he self-
medicated his symptoms of bloating, heartburn, gas pain, 
indigestion and irregular bowel movements.  

In his April 2008 notice of disagreement, the Veteran alleged 
that his gastric ulcer began in 2002 and was caused by his 
bilateral foot medications, which include Naprosyn, Motrin, 
and Indocin.  In his August 2008 substantive appeal, the 
Veteran referenced the attached pharmaceutical literature 
about NSAIDs, such as Motrin, causing ulcers.  

In December 2008, the Veteran had a VA contract 
gastroenterology examination during which the physician 
concluded that the gastric ulcer was most likely caused by or 
a result of the use of NSAIDs the Veteran took for the 
treatment of tendonitis/gout that was first diagnosed in 2002 
while he was in service.  The physician stated that the 
gastric ulcer was not caused by or a result of his erosive 
esophagitis, gastrointestinal reflux disease or hiatal 
hernia.  The physician reviewed both the February 2006 and 
the October 2007 EGD in reaching his medical opinion.  

There is evidence of upper gastrointestinal symptoms less 
than 2 years post-service.  Even though a gastric ulcer was 
not present during the December 2007 EGD, it was specifically 
diagnosed by EGD just two months earlier in October 2007, 
approximately 3 years after the Veteran's separation from 24 
years of active service.  Additionally, the December 2008 VA 
contract examination provided a positive opinion finding a 
link between the gastric ulcer and the NSAIDs the Veteran 
took to treat his gout.  There is no other competent opinion 
of record addressing this specific question.  In view of the 
instant Board decision granting service connection for gouty 
arthritis of the right ankle, secondary service connection 
for the Veteran's gastric ulcer is warranted.  See 38 C.F.R. 
§ 3.310.  













ORDER

Entitlement to initial 10 percent rating for hypertension, 
but not more than 10 percent, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.

Entitlement to service connection for gouty arthritis of the 
right ankle is granted.  

Entitlement to service connection for gout or gouty arthritis 
of either foot or left ankle is denied. 

Entitlement to service connection for gastric ulcer disease 
secondary to service-connected gouty arthritis of the right 
ankle is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


